DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1-3, 5, 6, 10, 11, 14-16, 18, 19, 22, 25-28, 30, 31, 36-40, 46-48, 52, 53, 56, 60, drawn to a covalent complex.

Group 2, claim(s) 75, 76, 84, 85, 88, 89, 94-98, 103, 117, 118, drawn to a peptide compound.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Unity exists when there is a technical relationship among the claimed inventions involving one or more corresponding special technical features.  A special technical feature is a contribution which each of the inventions, considered as a whole, makes over the prior art.  See M.P.E.P Appendix AI, § 206 and Annex B.
Here, the foregoing groups lack unity since the claimed complex and peptide have mutually exclusive structures.

This application also contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant is required, in reply to this action, to elect a single species, listed below, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
A single antigen binding domain, including SEQ IDS of all included VH, VL, CH1, CL, and CDR’s; and
A single non-CDR peptide binding region, including SEQ IDS of all included VH, VL, CH1, CL, and CDR’s; and
A single peptide compound of formula (I).
The species listed above do not relate to a single general inventive concept since they lack the same or corresponding special technical features for the following reasons: 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: 
Unity exists between chemical compounds when there is a technical relationship among the claimed compounds involving one or more corresponding special technical features.  A special technical feature is a contribution which each of the inventions, considered as a whole, makes over the prior art.  See, PCT Rule 13.2 and M.P.E.P Appendix AI, § 206 and Annex B.
Here, a common special technical feature share by the recited compounds cannot be identified since a common structure is not present, i.e., a significant structural element shared by all of the compounds cannot be identified.  In this regard, a common chemical structure which occupies a large portion of their structures is absent by the generic formula.
Moreover, a recognized class of chemical compounds in the art to which the invention pertains cannot be identified.  There is no structurally distinctive portion in the generic formula that links the covered species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 75.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642